EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Palatin Technologies: We consent to the incorporation by reference in the registration statement on Form S-1 (No. 333-170227), registration statements on Form S-3 (Nos. 333-33569, 333-56605, 333-64951, 333-72873, 333-84421, 333-52024, 333-54918, 333-74990, 333-100469, 333-101764, 333-104370, 333-112908, 333-128585, 333-132369, 333-140648, 333-146392, and 333-174251) and registration statements on Form S-8 (Nos. 333-57079, 333-83876, 333-128854, 333-149093, 333-163158 and 333-174257) of Palatin Technologies, Inc. of our report dated September 21, 2011, with respect to the consolidated balance sheets of Palatin Technologies, Inc. and subsidiary as of June 30, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity and comprehensive loss and cash flows for each of the years in the three-year period ended June 30, 2011, which report appears in the June 30, 2011 annual report on Form 10-K of Palatin Technologies, Inc. /s/ KPMG LLP Philadelphia, Pennsylvania September 21, 2011
